


Exhibit 10.14
Mr. John Batter
712 John Street
Manhattan Beach, CA 90266
Dear Mr. Batter:
This letter agreement (this "Agreement") sets forth the terms and conditions of
your employment with Tribune Company (together with its affiliates, the
"Company"). Upon your acceptance by signing where indicated below and returning
to Melanie Hughes, the terms of this Agreement will supersede any and all prior
understandings, terms sheets or agreements, whether oral or written, concerning
your commencing and continuing employment with the Company. We look forward to a
mutually rewarding and beneficial relationship.
1.Freedom to Enter into this Agreement. You represent and covenant that: (a) the
execution, delivery and performance of this Agreement by you does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which you are a party or by
which you are bound, and (b) you are not a party to or bound by any employment
agreement, noncompetition agreement, non-solicitation agreement, confidentiality
agreement or other agreement or obligation with any other person or entity that
would in any way restrict or otherwise affect your performance of this
Agreement.
2.Term. The term of your employment shall be effective as of September 1, 2014
(the "Effective Date") and shall continue through August 31, 2017 (the "Initial
Term"); provided, however, that the term of employment shall be extended
automatically, without further action by you or the Company, by one (1)
additional year (each, a "Renewal Term") first on the third anniversary of the
Effective Date, and on each subsequent anniversary of the Effective Date
thereafter, unless, not less than one hundred twenty (120) days prior to the end
of the Initial Term or any Renewal Term, as applicable, either you or the
Company shall have notified the other in writing of your or its intention not to
further extend the term of employment (a "Non-Renewal"). Your employment may be
terminated earlier than the expiration of the Initial Term or any Renewal Term,
as applicable, pursuant to the provisions of Section 9 below. The period of time
from the Effective Date through the termination of this Agreement and your
employment hereunder pursuant to its terms shall be referred to herein as the
"Term." If either party elects Non-Renewal, this Agreement will terminate at the
end of the Initial Term or the then-current Renewal Term, as applicable, or
earlier than the expiration of the Initial Term or any Renewal Term, as
applicable, pursuant to the provisions of Section 9.
3.Title and Duties. During the Term, your title will be Chief Executive Officer,
Gracenote and Executive Vice President Tribune Media and you will report
directly to the Company's Chief Executive Officer. You will have such duties and
responsibilities as are customarily exercised by someone serving in such a
capacity as well as such other duties commensurate with your title and position
as the Company may assign you from time to time. You agree to devote your full
business time, attention, and energies to the business of the Company and
further agree that you will perform your duties in a diligent, lawful and
trustworthy manner, that you will act in accordance with your title and
responsibilities and otherwise conduct yourself in accordance with the written
business and employee policies and practices of the Company. You will be
permitted to hold a board position for another company at the discretion of the
CEO of Tribune Media, providing that there is no conflict with any of Tribune
Media's businesses.
4.Base Salary. For all services rendered to the Company hereunder, you shall
receive an annual base salary ("Base Salary") equal to eight hundred thousand
dollars ($800,000), payable in accordance with the Company's applicable payroll
practices. Your Base Salary will be reviewed annually and may discretionarily be
increased (but not decreased) on an annual basis as determined by the Company in
its sole discretion. References in this Agreement to Base Salary shall be deemed
to refer to the most recently effective annual base salary rate,
5.Annual Bonus. You shall be eligible for an annual bonus award determined by
the Company in each year during the Term with the Company (the "Annual Bonus").
The target Annual Bonus for each year shall be eight hundred thousand dollars
($800,000) (the "Target Bonus"), with the actual Annual Bonus payable under a
bonus plan to be established in good faith by the Company, based upon the level
of achievement of reasonably attainable objectives as determined by the Board
after consultation with you. The Annual Bonus shall be paid in accordance




--------------------------------------------------------------------------------




with the terms of the Company's Management Incentive Plan at the same time as
annual bonuses are generally payable to other senior executives of the Company.
Notwithstanding the foregoing, your Annual Bonus for 2014 shall be no less than
five hundred eighty-four thousand dollars ($584,000) (the "2014 Guaranteed
Bonus").
6.    Equity Compensation. During each year of the Term, you shall annually be
granted a
combination of Restricted Stock Units ("RSUs"), Performance Share Units
("PSUs"), and nonqualified stock options ("Options") with an aggregate fair
market value each year equal to one million two hundred thousand dollars
($1,200,000) (based on the fair market value of the Company's common stock on
the date of grant), divided among RSUs, PSUs, and Options as follows: RSUs -
twenty-five percent (25%), PSUs - fifty percent (50%), and Options -twenty-five
percent (25%). The exercise price for each grant of Options shall be the fair
market value of the Company's common stock on the date of grant. Each grant of
Options and RSUs shall vest in equal annual installments over a four (4) year
period with such vesting period commencing on the Effective Date. All or a
portion of each grant of PSUs shall vest at the end of a three (3) year
performance period relating to the grant with the performance period commencing
on the Effective Date. PSU performance criteria shall be based on Earnings
Before Interest, Taxes, Depreciation and Amortization targets for the Gracenote
business. The RSUs, PSUs, and the Options shall be subject to such other terms
as set forth in the applicable grant agreement and in the underlying equity plan
as adopted by the Company.
7.     Benefits. During the Term, you shall be entitled to participate in the
benefit plans and programs (including without limitation such medical, dental,
vision, life, disability, retirement and other health and welfare plans), as the
Company may have or establish from time to time for its senior executives,
generally, in which you would be entitled to participate pursuant to their
then-existing terms, in accordance with the terms and requirements of such
plans. The foregoing, however, is not intended and shall not be construed to
require the Company to establish any such plans or to prevent the modification
or termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. It is further understood and agreed that
all benefits you may be entitled to while employed by the Company shall be based
upon your Base Salary and not upon any bonus or incentive compensation due,
payable, or paid to you, except where, if at all, the benefit plan provides
otherwise. You will receive twenty (20) days of paid vacation per calendar year,
pro-rated for partial years, to be scheduled and taken in accordance with the
Company's policies and practices. Your benefits will be consistent with
executives at a similar level in the organization.
8.     Business Expenses Reimbursement. During the Term, the Company shall
reimburse you for reasonable and necessary business expenses incurred in the
performance of your duties hereunder in accordance with the then-applicable
expense reimbursement policies of the Company (which shall include appropriate
itemization and substantiation of expenses incurred).
9.Termination/Resignation.
(a)Termination with Cause; Resignation without Good Reason. In the event that
your employment is terminated by the Company with Cause (as hereinafter defined)
or by you without Good Reason (as hereinafter defined), you will not be entitled
to any severance payments, but will be entitled to Accrued Entitlements (as
hereinafter defined). All unvested RSUs, PSUs, and Options shall be forfeited.
(b)Termination without Cause; Resignation with Good Reason. In the event that
your employment is terminated by the Company without Cause (other than due to
death or Disability (as hereinafter defined)) or by you with Good Reason, you
will be entitled the following benefits in addition to the Accrued Entitlements:
(i)    A cash severance amount equal to the sum of (x) your Base Salary plus
(y) the amount of your Annual Bonus in respect of the year prior to the year in
which your employment is terminated (if such termination occurs in 2014, then
the prior year's bonus shall be deemed to be the 2014 Guaranteed Bonus amount),
which amount shall be paid to you in monthly installments from the date of
termination through the remainder of the Term (the "Severance Period"). For the
avoidance of doubt, the Annual Bonus payable hereunder shall satisfy the Annual
Bonus payable as part of the Accrued Entitlements.
Notwithstanding the foregoing, the Severance Period shall end on the earlier of
the end of the Term or on the date you obtain replacement employment, but in no
event shall the Severance Period end before a period of twelve (12) months. For
the avoidance of doubt, in the event you obtain replacement employment before
the end of the Severance Period, the cash severance




--------------------------------------------------------------------------------




owed hereunder shall be reduced in the amount of any such replacement employment
compensation.
(ii)Continuation of any health, dental and vision insurance benefits under the
terms of the applicable Company benefit plans during the Severance Period,
subject to the Company continuing to provide such insurance benefits for its
employees and to your payment of the cost of such benefits to the same extent
that active employees of the Company are required to pay for such benefits from
time to time; provided, however, that such continuation coverage shall end
earlier upon your becoming eligible for comparable coverage under another
employer's benefit plans; provided, further, that to the extent that the
provision of such continuation coverage is not permitted under the terms of the
Company benefit plans or would result in an adverse tax consequence to the
Company under applicable law, the Company may alternatively provide you with a
cash payment in an amount equal to the applicable COBRA premium that you would
otherwise be required to pay to obtain COBRA continuation coverage for such
benefits for such period (minus the cost of such benefits to the same extent
that active employees of the Company are required to pay for such benefits from
time to time).
(iii)Accelerated vesting of Options and RSUs granted prior to the date of
termination that would have vested over the one (1) year period following such
termination. All vested Options shall remain exercisable for a ninety (90) day
period following the date of termination.
(iv)Pro-rata vesting of PSUs with respect to that portion of the PSUs
performance period that has elapsed prior to the date of termination, determined
by multiplying the number of shares issuable under each PSU by a fraction, the
numerator of which is the number of days worked by you in the PSU's performance
period and the denominator of which is 1,095 in order to determine a target
number of shares issuable under each PSU, with the actual number of shares to be
issued pursuant to such PSUs to be determined based on actual Company
performance through the end of the PSUs' performance period within which you
terminate employment.
For the avoidance of doubt, in no event shall you be entitled to any of the
severance benefits set forth in this Section 9(b) upon a termination upon the
expiration of the Initial Term in connection with a Non-Renewal by the Company,
which shall be deemed a voluntary termination by you without Good Reason. In the
event your employment terminates upon the expiration of the Term in connection
with a timely Non-Renewal by the Company as of the end of the Initial Term or a
timely Non-Renewal by you at any time, you shall be entitled solely to the
Accrued Entitlements.
(c)    Death; Disability. If your employment is terminated due to death or by
the
Company due to Disability, then, in addition to the Accrued Entitlements, you
shall be entitled to receive an amount, payable within ninety (90) days
following termination, equal to your Target Bonus, pro-rated based on the period
of your employment during the year of such termination prior to the date of
death or Disability termination (if such termination occurs in 2014, then the
bonus payable hereunder shall be deemed to be the 2014 Guaranteed Bonus amount).
For the avoidance of doubt, the Annual Bonus payable hereunder shall satisfy the
Annual Bonus payable as part of the Accrued Entitlements.
Definitions.
(i)"Accrued Entitlements" means: (a) any accrued but unpaid Base Salary and any
duly incurred, timely submitted, and unreimbursed expenses under the Company's
business expense reimbursement policies, in each case accrued or incurred
through the date of termination of employment, payable as soon as practicable
and in all events within thirty (30) days following termination of employment,
(b) any amounts owing to you following a termination of employment under the
express terms of any other compensation or benefit plans, programs, or
arrangements in which you participate (including with respect to then-vested
equity awards), in each case payable in accordance with the terms of such plans,
other than severance plans or policies, (c) any earned but unpaid Annual Bonus
for the year prior to termination (if such termination occurs in 2014, then the
prior year's bonus shall be deemed to be the 2014 Guaranteed Bonus amount), (d)
any accrued but unused vacation, and (e) any amounts otherwise expressly
required by applicable law to be paid to you.
(ii)"Cause" means: (a) the conviction of, or nolo contendere or guilty plea, to
a felony (whether any right to appeal has been or may be exercised), (b) conduct
constituting embezzlement, material misappropriation or fraud, whether or not
related to your employment with the Company, (c) commission of a material act of
dishonesty or conduct in violation of Company's written policies and codes of
conduct, (d) willful unauthorized disclosure or use of Confidential Information
or any other breach of the restrictive covenants set forth in Exhibit A, (e)
material




--------------------------------------------------------------------------------




improper destruction of Company property, (f) willful misconduct in connection
with the performance of your duties, or (g) any finding by the Securities and
Exchange Commission pertaining to your willful conduct, which, in the opinion of
independent counsel selected by the Company, could reasonably be expected to
impair or impede the Company's ability to register, list, or otherwise offer its
stock to the public, or following any initial public offering, to maintain
itself as a publicly traded company; provided, however, that you shall be
provided a ten (10) day period to cure any such breach set forth in clause (c),
(e), or (f), to the extent curable. For the avoidance of doubt, placing you on
paid leave for up to sixty (60) days during which the Company continues to
provide you with all compensation and benefits provided for hereunder, pending
the Company's good faith determination of whether there is a basis to terminate
you for Cause, will not by itself (x) constitute a termination of your
employment hereunder or (y) provide you with Good Reason to resign your
employment. For further avoidance of doubt, allegations made in any complaint or
other submission to a Court, quasi-judicial body, agency, or the like shall not,
by themselves, be sufficient to constitute "Cause" under this Section.
(iii)"Disability" means you would be entitled to long-term disability benefits
under the Company's long-term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that you are actually participating in
such plan at such time. If the Company does not maintain a long-term disability
plan, "Disability" means your inability to perform your duties and
responsibilities hereunder due to physical or mental illness or incapacity that
is expected to last for a consecutive period of ninety (90) days or for a period
of one hundred and twenty (120) days in any three hundred and sixty-five (365)
day period as determined by the Company in its good faith judgment.
(iv)    "Good Reason" means, without your prior written consent, one (1) or
more of the following events: (a) a material reduction in the Base Salary or
Target Bonus, or (b) except as provided in Section 10 hereof, a material
diminution or material adverse change in your duties, authority, title(s), or
reporting relationship, or (c) the requirement that you be based at a location
in excess of fifty (50) miles from your then-current principal place of
employment, except for required travel on the Company's business to an extent
substantially consistent with your position; provided, however, that prior to
resigning for Good Reason, you shall give written notice to the Company of the
facts and circumstances claimed to provide a basis for such resignation within
30 days following your knowledge of such facts and circumstances and the Company
shall have thirty (30) days after receipt of such notice to cure such facts and
circumstances (and if so cured, then you shall not be permitted to resign with
Good Reason in respect thereof). Any resignation with Good Reason shall be
communicated to the Company by written notice, which shall include your date of
termination of employment (which, except as set forth in the preceding sentence,
shall be a date at least ten (10) days after delivery of such notice and the
expiration of such cure period and not later than sixty (60) days thereafter).
(e)    Release Condition. Notwithstanding anything herein to the contrary, your
entitlement to the payment and benefits set forth in either Section 9(b) or 9(c)
other than the Accrued Entitlements, shall be (i) conditioned upon your (or, in
the case of your death, your executor) having provided an irrevocable waiver and
release of claims in favor of the Company, its predecessors and successors, and
all of the respective current or former directors, officers, employees,
shareholders, partners, members, agents, or representatives of any of the
foregoing (collectively, the "Released Parties"), substantially in the form
attached hereto as Exhibit B, that has become effective in accordance with its
terms within fifty-five (55) days following the termination of your employment
(the "Release Condition"), (ii) subject to your continued compliance in all
material respects with the terms of this letter, including all exhibits hereto,
and (iii) subject to Section 18 below.
10.    Garden Leave.
(a)Notwithstanding anything to the contrary contained hereunder, the Company
reserves the right, at its sole and absolute discretion, to require you not to
carry out your duties or to carry out limited duties for the Company prior to
your termination of employment ("Garden Leave").
(b)During the period of Garden Leave, the Company shall be under no obligation
to provide any work to, or vest any powers in, you, who shall have no right to
perform any services for the Company.
(c)During the period of Garden Leave, the Company shall be entitled at its
absolute discretion:
(1) to require you not to attend your place of work or any other premises of the
Company; and




--------------------------------------------------------------------------------




(ii) to require you to work from your home.
(d)    During the period of Garden Leave, you shall:
(i)continue to receive your Base Salary and all contractual benefits in the
usual way, except that the amount of your Annual Bonus shall be your Annual
Bonus in respect of the year prior to the year in which the Company exercises
its Garden Leave rights hereunder (if such Garden Leave occurs in 2014, then the
prior year's bonus shall be deemed to be the 2014 Guaranteed Bonus amount); and
(ii)remain an employee of the Company and remain bound by the terms of this
Agreement.
(e)    For the avoidance of doubt, the Company's Garden Leave rights shall
supersede
your right under the provisions of Section 9 to resign with or without Good
Reason.
11.Restricted Activities. You agree to comply with the restrictive covenants set
forth on Exhibit A hereto, which covenants shall survive any termination of
employment as set forth therein.
12.Confidentiality. You understand and agree that because the Company is
extending these benefits to only a few key employees at the Company, you will
keep the terms of this Agreement confidential at all times and will not disclose
the terms of this Agreement to anyone (other than to your immediate family
members or your personal tax and legal advisors, each of whom will be instructed
by you and agree to keep the terms of this Agreement confidential). Your (and
your family members' and advisors') obligation to keep the terms of this
Agreement confidential will continue to apply even after the expiration of your
employment with the Company.
13.Withholding. The Company may deduct and withhold from any amounts payable
hereunder such federal, state, local, non-U.S., or other taxes as are required
to be withheld pursuant to any applicable law or regulation, or as authorized by
you.
14.No Assignment. You may not assign, transfer, or otherwise dispose of this
Agreement, or any of your other rights or obligations hereunder (other than your
rights to payments hereunder, which may be transferred only by will or by the
laws of descent and distribution), without the prior written consent of the
Company, and any such attempted assignment, transfer, or other disposition
without such consent will be null and void.
15.Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
other agreements and understandings, written or oral, between the parties hereto
with respect to the subject matter hereof.
16.Waiver and Amendment. Any waiver, alteration, amendment, or modification of
any of the terms of this Agreement will be valid only if made in writing and
signed by the parties hereto. No waiver by either of the parties hereto of their
rights hereunder will be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
17.Severability and Governing Law. If any provisions of this Agreement are found
to be invalid or unenforceable by a final determination of a court of competent
jurisdiction, (x) the remaining terms and provisions hereof will be unimpaired,
and (y) the invalid or unenforceable term or provision hereof will be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF ILLINOIS (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF) APPLICABLE TO CONTRACTS MADE ANT) TO BE PERFORMED ENTIRELY WITHIN SUCH
JURISDICTION.
18.Section 409A.
(a)As used herein, "Section 409A" means Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and the Treasury Regulations promulgated
thereunder (and such other Treasury or Internal Revenue Service guidance) as in
effect from time to time. The parties intend that any amounts payable hereunder
that could constitute "deferred compensation" within the meaning of Section 409A
will be compliant with Section 409A or exempt from Section 409A. Notwithstanding
the foregoing, you shall be solely responsible and liable for the




--------------------------------------------------------------------------------




satisfaction of all taxes and penalties that may be imposed on you or for your
account in connection with payments and benefits provided in accordance with the
terms hereof (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold you (or any beneficiary) harmless from any or all of
such taxes or penalties.
(b)Notwithstanding anything herein to the contrary, the following special rule
shall apply, if and to the extent required by Section 409A: in the event that
(i) you are deemed to be a "specified employee" within the meaning of Section
409A(a)(2)(B)(i), (ii) amounts or benefits hereunder or any other program, plan
or arrangement of the Company or a controlled group affiliate thereof are due or
payable on account of "separation from service" within the meaning of Treasury
Regulations § 1.409A-1(h), and (iii) you are employed by a public company or a
controlled group affiliate thereof, no payments hereunder that are "deferred
compensation" subject to Section 409A shall be made to you prior to the date
that is six (6) months after the date of your separation from service or, if
earlier, your date of death, and following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum without interest on
the earliest permissible payment date.
(c)Any payment or benefit due upon a termination of your employment that
represents a "deferral of compensation" within the meaning of Section 409A shall
commence to be paid or provided to you sixty-one (61) days following a
"separation from service" as defined in Treasury Regulations § 1.409A-I (h),
provided that you satisfy the Release Condition, as required by Section 9(e)
above. Each payment made hereunder (including each separate installment payment
in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A.
(d)    To the extent that any indemnification payment, expense reimbursement, or
the
provision of any in-kind benefit is determined to be subject to and not exempt
from Section 409A, any such payment, reimbursement, or benefit in one (1)
calendar year shall not affect the amounts of any payment, reimbursement, or
benefit in any other calendar year (except for any life-time or other aggregate
limitation applicable to medical expenses), and in no event shall any payment or
reimbursement be made after the last day of the calendar year following the
calendar year in which you incurred such indemnifiable loss or expense, and in
no event shall any right to the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit,
We look forward to your contribution to the future success of the Company.
Please acknowledge your agreement and acceptance of the terms of this Agreement
by signing where indicated below and returning the original copy of this letter
to me no later than July 31, 2014. This Agreement will be a binding agreement
upon our receipt of your signed copy.
Sincerely,
TRIBUNE COMPANY
By:
/s/ Melanie Hughes
 
Name:
Melanie Hughes
 
Title:
EVP HR



Agreed and accepted on this 27 day of July, 2014:
   /s/ John Batter



















--------------------------------------------------------------------------------




Exhibit A
Restrictive Covenants


You acknowledge that the Company has a legitimate business interest and right in
protecting its Confidential Information (as hereinafter defined), business
strategies, employee and customer relationships and goodwill, and that the
Company would be seriously damaged by the disclosure of Confidential Information
and the loss or deterioration of its business strategies, employee and customer
relationships and goodwill. You acknowledge that you are being provided with
significant consideration (to which you are not otherwise entitled) to induce
you to enter into the Agreement to which this exhibit is attached. In light of
the foregoing, and the Company's and your mutual understanding that in the
course of your duties with the Company you will acquire Confidential Information
that would be of significant benefit to a subsequent employer that competes with
the Company, you expressly acknowledge and agree that each and every restraint
imposed by this Exhibit A is reasonable with respect to subject matter, time
period and geographical area.
1.Non-Solicitation. You agree that you shall not, directly or indirectly,
without the prior written consent of the Company, while an employee of the
Company and during the one (1) year period following termination of employment:
(a) solicit or recruit, or attempt to solicit or recruit , any employees of the
Company or persons who have worked for the Company during the twelve (12) month
period immediately preceding such solicitation or recruitment or attempt thereof
(other than your secretary/executive assistant), (b) intentionally interfere
with the relationship of the Company with any person or entity who or which is
employed by or otherwise engaged to perform services for, or any customer,
client, supplier, developer, subcontractor, licensee, licensor or other business
relation of, the Company, or (c) assist any person or entity in any way to do,
or attempt to do, anything prohibited by clause (a) or (b) above; provided that
the preceding clause (a) shall not prohibit you from conducting a general
solicitation made by means of a general purpose advertisement not specifically
targeted at employees or other persons or entities described in clause (a) or
soliciting any employee or other person or entity described in clause (a) who is
referred to you by search firms, employment agencies or other similar entities,
provided that such firms, agencies or entities have not been instructed by you
to solicit any such employee or person or entity or category thereof.
The period during which the provisions of this section apply shall be tolled
during (and shall be deemed automatically extended by) any period in which you
are in violation of the provisions of this Section 1, to the extent permitted by
law.
2.Nondisclosure of Confidential Information.
(a)    You acknowledge that you shall become familiar with the Company's
Confidential Information (as hereinafter defined), including trade secrets. You
acknowledge that the Confidential Information obtained by you while employed by
the Company is the property of the Company. Therefore, you agree that you shall
not disclose to any unauthorized person or entity or use for your own purposes
any Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of your acts or
omissions in violation of this Exhibit A; provided, however, that if you receive
a request to disclose Confidential Information pursuant to a deposition,
interrogation, request for information or documents in legal proceedings,
subpoena, civil investigative demand,
governmental or regulatory process or similar process, (i) you shall promptly
notify in writing the Company, and consult with and assist the Company in
seeking a protective order or request for other appropriate remedy, if permitted
by law, and (ii) in the event that such protective order or remedy is not
obtained, or if the Company waives compliance with the terms hereof, you shall
disclose only that portion of the Confidential Information which, based on
advice of your legal counsel, is legally required to be disclosed.


(b)    For purposes of this Exhibit A, "Confidential Information" means
information,
observations and data concerning the business or affairs of the Company,
including, without limitation, all business information (whether or not in
written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality,




--------------------------------------------------------------------------------




or their respective businesses or products, and which is not known to the public
generally other than as a result of your breach of this Exhibit A, including but
not limited to: technical information or reports; formulas; trade secrets;
unwritten knowledge and "know-how"; operating instructions; training manuals;
customer lists; customer buying records and habits; product sales records and
documents, and product development, marketing and sales strategies; market
surveys; marketing plans; profitability analyses; product cost; long-range
plans; information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to you prior to your
involvement with the Company or information rightfully obtained from a third
party (other than pursuant to a breach by you of this Exhibit A). Without
limiting the foregoing, you agree to keep confidential the existence of, and any
information concerning, any dispute between you and the Company, except that you
may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary for the
prosecution or defense of such dispute).
3.Return of Property. You acknowledge that all notes, memoranda, specifications,
devices, formulas, records, files, lists, drawings, documents, models,
equipment, property, computer, software or intellectual property relating to the
businesses of the Company, in whatever form (including electronic), and all
copies thereof, that are received or created by you while an employee of the
Company (including but not limited to Confidential Information and Inventions
(as hereinafter defined )) are and shall remain the property of the Company, and
you shall immediately return such property to the Company upon the termination
of your employment and, in any event, at the Company's request and subject to
inspection in accordance with applicable Company employee policies generally;
provided, that you shall be permitted to retain a copy of your contacts/rolodex
and personal files.
4.Intellectual Property Rights.
(a)    You agree that the results and proceeds of your services for the Company
(including, but not limited to, any trade secrets, products, services,
processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while an employee of the Company and any works in progress, whether or
not patentable or registrable under copyright or similar statutes, that were
made, developed, conceived or reduced to practice or learned by you, either
alone or jointly with others (collectively, "Inventions"), shall be
works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, "Proprietary Rights") of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to you whatsoever. If, for any reason, any of such results and proceeds
shall not legally be a work-made-for-hire and/or there are any Proprietary
Rights which do not accrue to the Company under the immediately preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including any and all Proprietary Rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company shall
have the right to use the same in perpetuity throughout the universe in any
manner determined by the Company without any further payment to you whatsoever.
As to any Invention that you are required to assign, you shall promptly and
fully disclose to the Company all information known to you concerning such
Invention.
(b)You agree that, from time to time, as may be requested by the Company and at
the Company's sole cost and expense, you shall do any and all things that the
Company may reasonably deem useful or desirable to establish or document the
Company's exclusive ownership throughout the United States of America or any
other country of any and all Proprietary Rights in any such Inventions,
including the execution of appropriate copyright and/or patent applications or
assignments. To the extent that you have any Proprietary Rights in the
Inventions that cannot be assigned in the manner described above, you
unconditionally and irrevocably waive the enforcement of such Proprietary
Rights. This Section 4(b) is subject to and shall not be deemed to limit,
restrict or constitute any waiver by the Company of any Proprietary Rights of
ownership to which the Company may be entitled by operation of law by virtue of
the Company being your employer. You further agree that, from time to time, as
may be requested




--------------------------------------------------------------------------------




by the Company and at the Company's sole cost and expense, you shall assist the
Company in every proper and lawful way to obtain and enforce Proprietary Rights
relating to Inventions in any and all countries. You shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof, In addition, you shall execute, verify and
deliver assignments of such Proprietary Rights to the Company or its designees.
Your obligations under this Section 4 shall continue beyond the termination of
your employment with the Company.
(c)You hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, that you now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.
5.    Non-disparagement. While employed by the Company and at all times
thereafter, you
shall not, whether in writing or orally, disparage the Company, or their
predecessors and
successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities;
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light; provided that
nothing herein shall or shall be deemed: (a) to prevent or impair you from
testifying truthfully in any legal or administrative proceeding if such
testimony is compelled or requested (or otherwise complying with legal
requirements), or (b) to prevent or impair you or your counsel from filing any
pleadings or making any argument in a legal or administrative proceeding.
The Company, acting in its corporate capacity, shall refrain from all conduct,
verbal or otherwise, that denigrates, disparages, damages the reputation,
goodwill, or standing, or otherwise conveys or causes to be conveyed an
unfavorable impression of you. Notwithstanding the above, nothing herein shall
prohibit the Company or its employees and agents from giving good-faith
testimony, information, or evidence if properly subpoenaed or otherwise required
to do so under applicable law.
6.    Remedies and Injunctive Relief. You acknowledge that a violation by you of
any of the
covenants contained in this Exhibit A would cause irreparable damage to the
Company in an amount that would be material but not readily ascertainable, and
that any remedy at law (including the payment of damages) would be inadequate.
Accordingly, you agree that, notwithstanding any provision of this Exhibit A to
the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage and without the requirement to post bond)
to injunctive relief (including temporary restraining orders, preliminary
injunctions and/or permanent injunctions) in any court of competent jurisdiction
for any actual or threatened breach of any of the covenants set forth in this
Exhibit A in addition to any other legal or equitable remedies it may have. The
preceding sentence shall not be construed as a waiver of the rights that the
Company may have for damages under this Exhibit A or otherwise, and all of the
Company's rights shall be unrestricted, and notwithstanding the fact that any
such provision may be determined not to be subject to specific performance, the
Company will nevertheless be entitled to seek to recover monetary damages as a
result of your breach of such provision.




--------------------------------------------------------------------------------




Exhibit B
GENERAL RELEASE AND COVENANT NOT TO SUE
1.    John Batter ("m"), on your own behalf and on behalf of your descendants,
dependents, heirs, executors and administrators and permitted assigns, past and
present ("your Related Parties"), in consideration for the amounts payable and
benefits to be provided to you under that letter agreement relating to your
employment with the Company, dated as of July 2014, between Tribune Company (the
"Company") and you (the "Letter Agreement"), hereby covenant not to sue or
pursue any litigation against, and waive, release, and discharge the Company,
its subsidiaries and affiliates, their predecessors, and successors, and all of
their respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives, managers, employees, trustees (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) of
any of the foregoing (collectively, the "Releasees"), from any and all claims,
demands, rights, judgments, defenses, complaints, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that you ever had, now have or shall or may
have or assert as of the date of this General Release and Covenant Not to Sue
against the Releasees relating to your employment with the Company or the
termination thereof or your service as an officer or director of the Company or
its subsidiaries or affiliates or the termination of such service, including,
without limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 ("ADEA," a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other federal, state and local laws relating to discrimination on
the basis of age, sex or any other protected class, all claims under federal,
state or local laws for express or implied breach of contract, wrongful
discharge, defamation, intentional infliction of emotional distress, and any
related claims for attorneys' fees and costs (collectively, "Claims") (the
"Release"); provided, however, that nothing herein shall release the Company
from (a) any of its obligations to you under the Letter Agreement and the
Accrued Entitlements, and to pay the amounts and provide the benefits
conditioned upon the effectiveness of this General Release and Covenant Not to
Sue, (b) any rights you may have in respect of accrued vested benefits under the
employee benefit plans of the Company and its subsidiaries, (c) any rights you
may have to indemnification under the Letter Agreement, the Company's by-laws,
other applicable law, or any insurance coverage or other benefits under any
directors and officers insurance or similar policies, and (d) any rights you and
your Related Parties may have to obtain contribution as permitted by applicable
law in the event of an entry of judgment against you and the Company as a result
of any act or failure to act for which you and the Company are held jointly
liable. If any Releasee pursues a claim against you, nothing in this Release
shall be deemed to prevent you from asserting any defense, claims for setoff or
counterclaims as against such suing party.
2.    You further agree that this General Release and Covenant Not to Sue may be
pleaded
as a full defense to any action, suit or other proceeding for Claims that is or
may be initiated, prosecuted or maintained by you or your heirs or assigns. You
understand and confirm that you are executing this General Release and Covenant
Not to Sue voluntarily and knowingly, but that this General Release and Covenant
Not to Sue does not affect your right to claim otherwise under ADEA. In
addition, you shall not be precluded by this General Release and Covenant Not to
Sue from filing a charge with any relevant federal, state or local
administrative agency, but you agree to waive your rights with respect to any
monetary or other financial relief arising from any such administrative
proceeding.
3.In furtherance of the agreements set forth above, you hereby expressly waive
and relinquish any and all rights under any applicable statute, doctrine or
principle of law restricting the right of any person to release claims that such
person does not know or suspect to exist at the time of executing a release,
which claims, if known, may have materially affected such person's decision to
give such a release. In connection with such waiver and relinquishment, you
acknowledge that you are aware that you may hereafter discover claims presently
unknown or unsuspected, or facts in addition to or different from those that you
now know or believe to be true, with respect to the matters released herein.
Nevertheless, it is your intention to fully, finally and forever release all
such matters, and all claims relating thereto, that now exist, may exist or
theretofore have existed, as specifically provided herein. The parties hereto




--------------------------------------------------------------------------------




acknowledge and agree that this waiver shall be an essential and material term
of the Release contained above. Nothing in this paragraph is intended to expand
the scope of the Release as specified herein.
4.The Company's offer to you of this General Release and Covenant Not to Sue and
the payments and benefits set forth in the Letter Agreement are not intended as,
and shall not be construed as, any admission of liability, wrongdoing or
improper conduct by the Company. You acknowledge that you have not filed or
caused to be filed any complaint, charge, claim or proceeding, against any of
the Releasees before any local, state, federal or foreign agency, court or other
body (each individually, a "Proceeding"). You represent that you are not aware
of any basis on which such a Proceeding could reasonably be instituted. You (a)
acknowledge that you will not initiate or cause to be initiated on your behalf
any Proceeding and will not participate in any Proceeding, in each case, except
as required by law, and (b) waive any right you may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission.
5.    You acknowledge that you have been offered a period of time of at least
twenty-
one/forty-five (21/45)1 days to consider whether to sign this General Release
and Covenant Not to Sue, and the Company agrees that you may cancel this General
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this General Release and Covenant Not to Sue has been signed
(the "Revocation Period"). You acknowledge and agree that you have entered into
this General Release and Covenant Not to Sue knowingly and willingly and have
had ample opportunity to consider the terms and provisions of this General
Release and Covenant Not to Sue. You further acknowledge that you have read this
General Release and Covenant not to sue carefully, have been advised by the
Company to, and have in fact, consulted an attorney, and fully understand that
by signing this General Release and Covenant Not to Sue you are giving up
certain rights which you may have to sue or assert a claim against any of the
Releasees. In order to cancel or revoke this General Release and Covenant Not to
Sue, you must deliver to the Board of Directors of the Company written notice
stating that you are canceling or revoking this General Release and Covenant Not
to Sue during the Revocation Period. If this General Release and Covenant Not to
Sue is timely canceled or revoked, none of the provisions of this General
Release and Covenant Not to Sue shall be effective or enforceable, and the
Company shall not be obligated to make the payments to you or to provide you
with the benefits identified in the Sections of the Letter Agreement referred to
in Section 9(e) of the Letter Agreement, unless and until the requirements with
respect thereto are met. You acknowledge that, even if this General Release and
Covenant Not to Sue is not executed or is canceled or revoked by you, the
provisions of the Letter Agreement that otherwise by their terms survive
termination of your employment shall remain in full force and effect.
1 To be selected based on whether applicable termination is "in connection with
an exit incentive or other employment termination program" (as such phrase is
defined in the ADEA).
6.    The invalidity or unenforceability of any provision or provisions of this
General
Release and Covenant Not to Sue shall not affect the validity or enforceability
of any other provision of this General Release and Covenant Not to Sue, which
shall remain in full force and effect. This General Release and Covenant Not to
Sue sets forth the entire agreement of you and the Company in respect of the
subject matter contained herein and supersedes all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto;
and any prior agreement of the parties hereto in respect of the subject matter
contained herein is hereby terminated and canceled. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this General Release and Covenant Not to Sue. The validity,
interpretation, construction and performance of this General Release and
Covenant Not to Sue shall be governed by the laws of the State of Illinois
without regard to its conflicts of law principles.
IN WITNESS WHEREOF, you and the Company have each caused this General Release
and Covenant Not to Sue to be executed as of the dates shown below.
By:
   /s/ John Batter
 
Name:
John Batter



